Citation Nr: 0814131	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
laceration of the left arm, with ulnar neuropathy, to include 
as due to the veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In August 2006, the Board remanded the veteran's case to the 
RO for further development.  In June 2006, the veteran 
testified during a hearing conducted at the Board's main 
office in Washington, D.C.  A transcript of that hearing is 
of record.  In August 2006, the Board denied the veteran's 
claims for service connection for renal calculi, claimed as a 
kidney disorder, and for an initial rating in excess of 20 
percent for diabetes mellitus.  At that time, the Board 
remanded the veteran's claim for service connection for the 
residuals of a laceration of the left arm, with ulnar 
neuropathy, to the RO for further development.  In September 
2007, the Board characterized the veteran's claim on appeal 
as entitlement to service connection for residuals of a 
laceration of the left arm, to include as secondary to his 
(service-connected) diabetes mellitus, and remanded the 
matter to the RO for further development.

Finally, the Board notes that, in its August 2006 decision 
and in its September 2007 remand, the Board referred the 
matter of the veteran's claim for entitlement to special 
monthly compensation on account of the loss of use of a 
creative organ to the RO for consideration.  However, it 
appears that the RO has still not taken any action regarding 
this issue.  As such, the Board once again refers the 
veteran's claim for special monthly compensation on account 
of the loss of use of a creative organ to the RO for 
appropriate development and adjudication.






FINDINGS OF FACT

1.  Service connection has been granted for diabetes mellitus 
rated 20 percent disabling.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a laceration of the left arm, with ulnar 
neuropathy, as due to his period of active military service 
or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Residuals of a laceration of the left arm with ulnar 
neuropathy were not incurred during active service and no 
current residuals of a laceration of the left arm are 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2007; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a September 
2006 letter, and in the December 2007 supplemental statement 
of the case, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
residuals of a laceration to the left arm is being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In an August 2001 letter, issued prior to the December 2001 
rating decision, and in January 2004, January and October 
2005, and September 2006 letters, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was afforded a VA 
examination in October 2001 and testified during a hearing 
before the undersigned in June 2006.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.	Factual Background

The veteran contends that, in June 1998, he experienced a 
diabetic attack that caused him to fall on a glass and cut 
his left ulnar nerve.  Thus, he contends that service 
connection is warranted for residuals of a laceration of the 
left arm including as due to his service-connected diabetes 
mellitus.  The record shows that, in a December 2001 rating 
decision, the RO granted service connection for diabetes 
mellitus, effective from April 2000.  A 20 percent rating has 
been assigned.

A private hospital medical record documents that, in June 
1998, the veteran was treated in a private hospital emergency 
room after doing yard work all day and feeling dizzy.  It was 
noted that he fainted after knocking a glass of water out of 
his wife's hand and lacerated his left arm.  The veteran was 
found to have a division of the ulnar nerve.  The available 
record indicates that his past medical history included adult 
onset diabetes for which he took Tolazamide.  Upon clinical 
examination, a laceration of the left ulnar nerve was 
diagnosed and the veteran was scheduled for exploration and 
primary repair.  

VA medical records, dated from 1995 to 2006, reflect the 
veteran's treatment for a laceration of the ulnar nerve of 
the left hand after the June 1998 surgery.  The records show 
he underwent an ulnar nerve transposition in June 1998.  An 
August 1999 VA outpatient record shows that he had no 
apparent ulnar nerve function in the left arm.  Results of an 
electromyography (EMG) performed in September 1999 indicate 
that the veteran had left ulnar neuropathy.  

According to March through August 2000 VA outpatient medical 
records, the veteran fell onto a drinking glass two years 
earlier and experienced a left ulnar nerve 
laceration/transsection for which he underwent attempted 
repair at a private hospital.  A March 2000 record notes that 
the veteran was initially treated with an attempted repair 
and noted that he now had a left hand ulnar nerve deficient 
hand.  In August 2000, it was noted that the veteran had an 
ulnar nerve deficit of his left hand with ulnar nerve clawing 
of the fifth digit and severe atrophy of the interosseous 
muscles.

An October 2001 VA examination report indicates that the 
veteran was right hand dominant and was diagnosed with 
diabetes mellitus approximately seven years earlier.  He was 
told he was borderline and uncertain of the significance of 
the condition, placed on medication, and seen by VA since 
that time.  The veteran reported that he had hypoglycemic 
episodes that caused confusion, jitteriness, and dizziness, 
with episodes of passing out.  He said that, in 1997, after 
cutting the lawn and returning the mower, he passed out while 
trying to enter the house, knocked a glass out of his wife's 
hand and injured his arm.  He had surgery that resulted in 
left arm weakness, contracture of the left hand, atrophy of 
the muscles of the area and limited use of the hand since 
that time.  Left ulnar neuropathy was noted and that the 
veteran experienced symtoms of drowsiness, dizziness, 
confusion, disorientation, and weakness during hypoglycemic 
episodes.

In an October 2004 signed statement, the veteran's wife said 
that, in June 1998, on the morning of his accident, the 
veteran took all his prescribed medications.  Although he 
usually took his medications in the morning and ate breakfast 
approximately 30 minutes later, on that morning he mowed the 
lawn before eating.  She observed that he was extremely weak, 
fatigued, and irritated after he finished and that she 
advised him to eat something but he did not.  They returned a 
rented lawn mower and, on the way home, the veteran evidently 
experienced visual difficulties while driving as he ran off 
the road several times.  He said he also began to shake and 
complained of headaches.  At home, he remained in his car and 
asked her to get a glass of water from behind the house.  
When she returned, he was dizzy and staggered to the porch 
rail and collapsed while trying to unlock the front door that 
caused him to fall on the glass that he knocked out of her 
hand.  

During his June 2006 Board hearing, the veteran testified 
that, prior to his left arm injury, he was diagnosed as a 
borderline diabetic and placed on prescribed medication by VA 
(see hearing transcript, page 11).  On the day of his 
accident, he said that he mowed the lawn without eating and 
blacked out after returning a rented lawn mower.  On the way 
home he had difficulty driving.  He got home and staggered to 
the door where he asked his wife to retrieve a glass he left 
in the back yard.  He said she returned to the front door and 
that was all he recalled.  He said that he blacked out, fell 
on the glass that was knocked from her hand, and injured his 
left arm.  He said he felt his arm should be related to his 
diabetes because he had no use of his left arm and hand (Id. 
at 12).  The veteran said he was treated at St. Mary's 
Hospital for his left arm laceration because there was no 
emergency care at the McGuire VA Medical Center where he was 
usually treated (Id. at 20).  The veteran indicated that he 
was hospitalized for about one week and treatment included 
placing his arm in a splint and undergoing therapy, although 
it was not helpful and his arm developed a hook (Id. at 21).     

III.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain neurological disorders become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a). When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b) (2007).  Also, with regard to a 
claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The veteran has contended that service connection should be 
granted for residuals of a laceration of the left arm, with 
ulnar neuropathy, including as due to his service-connected 
diabetes mellitus.  Although the evidence shows that, in June 
1998, the veteran underwent a left ulnar nerve transposition 
after he experienced dizziness and fell on a glass and 
lacerated his arm, and currently has left ulnar neuropathy, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof, including his service-connected diabetes mellitus.  
On the other hand, the record reflects that his upper 
extremities were normal on separation from service and the 
first post service evidence of record of a left arm 
laceration is from 1998, more than thirty years after the 
veteran's separation from service.  

Moreover, there is simply no probative medical evidence to 
support the veteran's contention that his diabetes mellitus 
caused the dizziness that led to his falling on a glass and 
lacerating his harm.  Neither the available June 1998 private 
hospital record nor the subsequent VA medical records 
indicate that the veteran's fall was caused by a diabetic 
attack.  Nor does the private hospital medical record reflect 
that orange juice or diabetic medication was administered 
when the veteran was initially seen in the emergency room for 
treatment of his lacerated left arm.  Rather, the private and 
VA records simply report that the veteran experienced an 
episode of dizziness.  In short, no medical opinion or other 
medical evidence relating the veteran's residuals of a left 
arm laceration, with ulnar neuropathy, to service or any 
incident of service, including his service-connected diabetes 
mellitus, has been presented.

In addition, neither the veteran or his wife meet the burden 
of presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting their own statements, because 
as laypersons they are not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed residuals of a 
laceration to the left arm, including as due to his service-
connected diabetes mellitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a laceration of the left arm, 
including as due to his service-connected diabetes mellitus.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
residuals of a laceration to the left arm, including as due 
to his service-connected diabetes mellitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a laceration of the left arm, with ulnar 
neuropathy, including as due to his service-connected 
diabetes mellitus, is not warranted.


ORDER

Service connection for residuals of a laceration of the left 
arm, with ulnar neuropathy, including as due to the veteran's 
service-connected diabetes mellitus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

 
